UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6432


ANTHONY LEO WHITE,

                Plaintiff - Appellant,

          v.

DAVID HOYLE, N.C. Department of Revenue Secretary; CALE
JOHNSON, Supervisor N.C. DOR Unauthorized Substances Tax
Division; DAVID WARLICK, Agent N.C. DOR Unauthorized
Substances Tax Division; DONNIE DELLINGER, Burke Co.
Narcotics Task Force Investigator; RICK HASSON, Sgt. Burke
County Narcotics Task Force,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Robert J. Conrad,
Jr., Chief District Judge. (1:11-cv-00117-RJC)


Submitted:   July 24, 2012                 Decided:   August 2, 2012


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Leo White, Appellant Pro Se.       David Dalton Lennon,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina; Christopher J. Geis, WOMBLE CARLYLE SANDRIDGE & RICE,
PLLC, Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Leo White appeals the district court’s order

dismissing for lack of jurisdiction his 42 U.S.C. § 1983 (2006)

complaint.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.    See   White   v.    Hoyle,   No.   1:11-cv-00117-RJC

(W.D.N.C. Mar. 2, 2012).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                     2